1649DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This action is in response to a RCE filed on 04/09/2021.
3.        Claims 1-18 are pending. Applicant has amended claim 12 and claims 17-18 are withdrawn as non-elected group.

Continued Examination Under 37 CFR 1.114
4.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.

Terminal Disclaimer
5. 	The terminal disclaimer filed on 11/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application 16/492,912 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
6.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Frank J. Miskiel (Reg. No.: 53,332) on 11/10/2021 to amend claim 11 and telephone interview on 11/17/2021 to cancel withdrawn claims 17-18 as set forth below:

(1)  In Claim 11,
line 2, amend “such that the pH” to “that a pH”.

(2)  Cancel Claim 17.

(3) Cancel Claim 18.
                                                       
Reasons for Allowance
7. 	The following is an examiner’s statement of reasons for allowance: Applicant’s arguments set forth in the RCE filed on 04/09/2021 are found persuasive in regards to Kang et al. (KR 2017-0071285, hereinafter "Kang" and Kim et al (KR 2017-0047173, hereinafter "Kim").

Applicant has filed Declarations of Attribution under 37 C.F.R. 1.130(a) and filed a certified copy of English translation for foreign priority documents (KR10-2017-0115274 and KR10-2017-0115275).  Therefore, Kang and Kim could not be considered as prior art, the 35 U.S.C. 103 rejections have been withdrawn from the record.

Further, applicant has filed terminal disclaimer on 11/12/2021 which has been approved to overcome non-statutory double patenting for provisional co-pending application No.: 16/492,912.
Further applicant has provided legible copy of NPL document (NPL: SHI F. et al, “Synthesis of highly porous SiO2-(WO3)x·TiO2 composite aerogels using bacterial cellulose as template with solvothermal assisted crystallization”, Chemical Engineering Journal 292: 105-112 (2016)) which was previously not considered and therefore newly IDS submitted on 04/09/2021 with legible copy of NPL document has been now entered and considered.

In light of the above, the present claims 1-16 are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837. The examiner can normally be reached 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        11/17/2021